Citation Nr: 1541363	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-46 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his child, M.S.W.


REPRESENTATION

Appellant represented by:	Unrepresented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The Veteran served on active duty from December 1999 to December 2006.  The appellant is the mother (and custodian) of the Veteran's child, M.S.W.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decisional letter of the Montgomery, Alabama VA Regional Office (RO).  The appellant's notice of disagreement (NOD) was received in February 2009.  A statement of the case (SOC) was issued in July 2009 (and reissued to the appellant in October 2009, due to non-receipt of the July 2009 SOC).  A substantive appeal was received in November 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks an apportionment of the Veteran's VA compensation benefits on behalf of their child, M.S.W.  

Veterans benefits may be apportioned if the Veteran is not residing with his spouse or his children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 4.52(a).  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  No apportionment will be made where the Veteran is providing for dependents.  38 C.F.R. § 3.450(c).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  This regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is given to such factors as the amount of VA benefits payable; other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed; and the special needs of the Veteran, his dependents, and the apportionment claimants.

Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20 .504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

A review of the record reflects that not all of the applicable contested claim procedures were followed in this case.  Specifically, the appellant's claim was denied initially because it was determined that the Veteran and M.S.W. resided at the same address.  See February 2009 decisional letter.  A copy of the February 2009 decisional letter was provided to the appellant and the Veteran at an address in Lithonia, Georgia.  However, in February 2009, the appellant filed an NOD with the February 2009 decisional letter and stated that she (and M.S.W.) did not reside at the same address with the Veteran, as he resided at an address in Mobile, Alabama.  

A review of the record confirms that prior to the issuance of the February 2009 decisional letter, the RO had notice of the Veteran's mailing address in Mobile, Alabama.  See, e.g., November 2007 report of contact with the Veteran; October 2007 rating decision and notification letter.  As the record does not reflect that the February 2009 decisional letter was re-sent to the Veteran, as appellee, at his then-address in Mobile, Alabama, he was not provided proper notice in accordance with the provisions of 38 C.F.R. § 19.100.

Notably, after the Veteran was provided a copy of the July 2009 SOC as well as the contents of the appellant's November 2009 VA Form 9, substantive appeal, in a letter received in May 2010, he indicated that he was "not aware of the activity in regards to [his] Veterans Affairs benefits request on behalf [of appellant]."  He also requested that he be provided a copy of all documents related to the appellant's claim.  The record does not reflect that this has been completed, or that he has been provided a meaningful opportunity to participate in this contested claim.  For example, prior to the adjudication of the appellant's claim for an apportionment, in an October 2008 letter, the RO advised the Veteran that a request for an apportionment of his VA benefits had been received and requested that he provide VA with certain information (e.g., a list of his monthly income, a list of all his property and their value, a list of his average monthly expenses, and etc.).  The Veteran did not respond to this letter; however, it was sent him at the appellant's Lithonia, Georgia mailing address rather than his own, which at the time was in Mobile, Alabama.  

This claim also must also be remanded because after the SOC was issued in July/October 2009, and prior to the transfer of the records to the Board in August 2015, additional evidence that was both relevant to the claim and non-duplicative was received from the appellant and the Veteran, and not considered by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37(a).  Specifically, in conjunction with the appellant's November 2009 VA Form 9, substantive appeal, she submitted a "Receipts/Check Processing - Check Query Summary" from the Department of Human Resources - State of Georgia, to show that she had not received any child support payments from the Veteran since February 2009.  Meanwhile, in conjunction with the above-referenced May 2010 correspondence from the Veteran, he submitted a copy of a "Final Order and Judgment and Income Deduction Order," that was completed in April 2010 (and signed by the appellant, Veteran, and a Special Assistant Attorney General, but not signed or dated by a judge), which indicates the Veteran was not in any arrears.  As noted, neither the appellant's nor the Veteran's additional evidence has been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental SOC.  Therefore, such must be done prior to appellate review in order to provide due process to the parties.  

Finally, in light of the conflicting information from the appellant and the Veteran as to whether he has been reasonably discharging his responsibility for M.S.W.'s support, as well as the fact that it has been almost seven years since the appellant last completed a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, this claim is also be remanded so that updated information may be obtained from the appellant and the Veteran as to their income, net worth, and monthly living expenses.  Significantly, the Veteran has never had an opportunity to provide such information since (as was explained above) the October 2008 notice letter requesting that he do so was mailed to the incorrect address.

Accordingly, the case is REMANDED for the following actions:

1. 	Review the claims file and ensure that all contested claim procedures have been followed, to include providing the Veteran with a copy of the February 2009 decisional letter as well as any other relevant documents to which he is entitled and has not yet received.

2. 	Request updated financial status information from both the appellant and the Veteran, to include furnishing them with a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, to complete.  Any financial status questionnaire provided should request detailed information regarding all current sources of income and expenses, together with the amount of child support being paid/received.  Supporting documentation from the parties such as copies of child support orders from state courts and cancelled child support payment checks should also be requested.

3. 	After ensuring that the development requested above is completed in its entirety, readjudicate the apportionment claim, considering all applicable laws and regulations and any additional information/evidence received since the July/October 2009 SOC (to specifically include the evidence received from the appellant and the Veteran in November 2009 and May 2010, respectively).  If the decision remains adverse to the appellant, she and the Veteran and his representative must be furnished a supplemental SOC and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration of the claim.


The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

